United States Navy–Marine Corps
       Court of Criminal Appeals
                    _________________________

                      UNITED STATES
                          Appellee

                                v.

                  Travis L. PETTIBONE
            Lance Corporal (E-3), U.S. Marine Corps
                          Appellant

                        No. 201800359

Appeal from the United States Navy-Marine Corps Trial Judiciary.
                     Decided: 21 March 2019.
                         Military Judge:
         Lieutenant Colonel Emily A. Jackson-Hall, USMC.
Sentence adjudged 23 August 2018 by a special court-martial
convened at Camp Lejeune, North Carolina, consisting of a military
judge sitting alone. Sentence approved by convening authority:
reduction to E-1, confinement for 90 days, and a bad-conduct
discharge.
                        For Appellant:
    Lieutenant Commander Jacqueline M. Leonard, JAGC, USN.
                          For Appellee:
                       Brian K. Keller, Esq.
                    _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                    _________________________

        Before HUTCHISON, LAWRENCE, and STEPHENS
                   Appellate Military Judges.
                  United States v. Pettibone, No. 201800359


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2